Citation Nr: 0026254	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-08 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for thoracic spine 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from October 1958 to July 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas.


FINDING OF FACT

The claim of entitlement to service connection for a thoracic 
spine disorder is supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a thoracic 
spine disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or, 
in certain circumstances, lay, evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Epps, 126 F.3d at 1468; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

ulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The Board finds this claim well grounded for the following 
reasons.  First, there is plausible evidence that the veteran 
either injured or aggravated his thoracic spine in service.  
For example, the service medical records reveal, supported by 
x-ray evidence, that he fractured his thoracic spine at T-10 
prior to entering service.  In other words, according to a 
June 1958 x-ray report, the thoracic vertebrae showed 
compression and slight anterior wedging of the T-10 vertebra, 
probably due to an old healed fracture.  Also, no other bony 
or soft tissue abnormality was noted.  

The veteran contends that during service in July 1960 he fell 
and injured his thoracic spine.  As a result, he was placed 
on profile.  According to an August 1960 x-ray report, 
however, no new disease or injury was noted with respect to 
the thoracic spine.  

Nevertheless, an x-ray report upon discharge in 1963 
indicates that, on lateral projection, a compression injury 
to the T-11 thoracic vertebral body was observed with 
anterior wedging.  In addition, the examiner noted that the 
superior end-plate of the T-12 body was deformed.  (No 
mention was made of any abnormality of T-10.)  The examiner 
speculated that this could have been due to trauma, but the 
examiner could not rule out that it was a congenital 
abnormality.  The examiner felt that a correlation with the 
clinical history and with the old films would be necessary to 
differentiate.  The examiner felt that the changes appeared 
old, if they were due to trauma.  Thus, the Board finds that 
it is plausible that the veteran sustained additional injury 
to his thoracic spine during service because the June 1958 x-
ray report only described a compression fracture with respect 
to T-10 and no other abnormalities.

Second, the post-service medical evidence reveals that the 
veteran has been treated for back pain.

Third, the Board finds that the veteran is competent as a lay 
witness to observe that he has experienced back pain since 
service.  Lay testimony may be competent evidence regarding 
continuity of symptomatology because it relates to an 
observable condition.  See 38 C.F.R. § 3.303(b) (1999); Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony 
iterating knowledge and personal observations of witness are 
competent to prove that claimant exhibited certain symptoms 
at a particular point in time following service).  Thus, it 
is plausible that his current back pain is related to his 
military service.

Therefore, given that there is evidence of possible 
additional injury to the veteran's thoracic spine during 
service based on service medical x-rays; evidence of back 
pain after service; and competent lay evidence provided by 
the veteran that he has experienced back pain since service, 
the Board finds this claim is well grounded.  Caluza.  


ORDER

The claim of entitlement to service connection for a thoracic 
spine disorder is well grounded.  To this extent only, the 
appeal is granted.


REMAND

Because the claim of entitlement to service connection for a 
thoracic spine disorder is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  With respect to 
this issue, the Board finds that medical examination is 
necessary in order to determine whether the veteran's current 
thoracic spine disorder is more likely than not related to 
any possible injury or aggravation as described by the 
various service x-ray examination reports as discussed above.  

Upon remand, the appellant is advised that he may submit 
additional evidence and/or argument to the M&ROC or the Board 
in accordance with Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

Accordingly, this case is remanded to the M&ROC for the 
following development:

1.  The M&ROC should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
since December 1998 for the thoracic 
spine.  With any necessary authorization 
from the veteran, the M&ROC should 
attempt to obtain copies of VA and non-VA 
treatment records pertaining to any 
thoracic spine disorder identified by the 
veteran in response to this request, 
which have not been previously secured.  

2.  The M&ROC should schedule the veteran 
for a VA orthopedic examination, to 
include x-rays of the veteran's thoracic 
spine.  Clear and legible copies of the 
veteran's service medical records (to 
include the various x-ray reports, 
entrance and separation examination 
reports and outpatient treatment notes),  
and a copy of this Remand must be made 
available to the examiner for review in 
connection with the aforementioned 
examination request.  Following his/her 
review and examination, the orthopedist, 
must offer an opinion whether it is at 
least as likely as not that the veteran 
sustained additional injury or 
aggravation to the thoracic spine during 
service based on the service medical 
records, specifically to include the x-
ray reports from 1958, 1960 and 1963.  A 
complete written rationale for any 
opinion expressed must be provided.  The 
report should be typed.

3.  The M&ROC should specifically 
document notification to the veteran of 
the scheduling of the examination.

4.  After the development requested has 
been completed, the M&ROC should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the M&ROC 
must implement corrective procedures at 
once.

5.  The M&ROC should readjudicate the 
issue of entitlement to service 
connection for a thoracic spine disorder 
with consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained 
pursuant to this remand.  

6.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 


- 8 -


